The action was continued for advisement, and the opinion of the Court was afterwards drawn up by
Emery J.
The exceptions are to the instructions of the Judge, that the said Asa Redington and others, the directors of said corporation, having been appointed ferrymen, for the purpose of receiving the proceeds of the tolls in trust for and to the use of the plaintiffs, to aid in building said bridge ; the plaintiffs could maintain this action, there being an express contract on the part of the defendant, and the proceeds of the ferry, previous to the removal of said Redington and others as ferrymen, having been received by the defendant. And also that the plaintiffs were entitled to receive for the use of the boat during the time, that the defendant used the same as stipulated in said contract, provided the jury were satisfied that the contract was, that the defendant *244should pay for said ferry and boat, for the proportions of the time, that he used the same, but not otherwise; that no memorandum signed by the defendant or the auctioneer was necessary, in as much as the defendant had the use of the ferry and boat,• and that the bringing of the action was a ratification of the plaintiffs of the acts of the directors in causing the use of the ferry and boat to be sold.
In consequence of the destruction of a very considerable part of Ticonic Bridge by a freshet in 1826, application was made to the Court of Sessions to establish a ferry across the river between Waterville and Winslow. The application was made by the directors of the corporation, and it was said it would not seem unreasonable to ask that the profits of the ferry should be appropriated to the use of the proprietors of the bridge toward making the repairs of the bridge, and they prayed the court to license them to keep the ferry, it being understood, that they shall account with said proprietors for the net profits of the same, they giving bonds as the law directs.
At the April Term, 1826, after mature deliberation, the court granted the prayer of the petition, and these directors were by name appointed ferrymen and were authorised to receive the same rates of ferriage as were there last established.
The license to those gentlemen who were directors, was taken away by the Court of County Commissioners in 1833, and another person was appointed ferryman.
In 1832, the bridge was carried away and the directors of the bridge employed a ferryman to take charge of the ferry for said corporation who did so for that season, and who by direction of the plaintiffs built for them the boat about which this suit is instituted. It was paid for out of the tolls received from the ferry by the plaintiffs’ consent to whom the balance was paid. The right to use the ferry and boat was sold at public auction by an auctioneer acting for the plaintiffs.
The suit is brought" for the use of the ferry and boat from the 13th of April, 1833, to the 17th of May, 1833.
The license having been granted to the persons named, with the evident design of benefit to the corporation, every incidental power necessary to the enjoyment of the right must be intended *245to follow. The right to lake toll would be unavailing if they could not procure a boat.
We do not consider, that any minute inquiry as to the act of incorporation is requisite to determine the rights of the parties in the present controversy. The defendant has realized all the benefits be expected.
The direction of the Judge limited the jury to be satisfied, that the contract was to pay for the ferry and boat for tiie proportions of the time that he used the same, but not otherwise.
They have found that it was so.
And we do not perceive error in the instructions of the Judge upon the facts reported.
The exceptions are overruled. There must be judgment on the verdict.